DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of 1 – 10 in the reply filed on 8/1/22 is acknowledged.
Claims 11 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/1/22.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “axially extending segment 424” must be shown or the feature canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of copending Application No. 16/774,656 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recites similar recitations and limitations with minor differences.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brooks et al. (WO 2017/053643).
For claim 1, Brooks discloses a track roller member 24 comprising:
a body 38 including a revolved configuration defining an axis of rotation 56, [a radial direction] (fig. 4), and [a circumferential direction disposed about the axis of rotation] (fig. 6), the body defining
[a first axial end disposed along the axis of rotation and a second axial end disposed along the axis of rotation] (fig. 4 and drawing 1 below); and
a half-tread portion including a first track contact region S1 including a first track contact surface 64 [that is disposed proximate to the first axial end, and defining a first void disposed axially between the first track contact region and the second axial end] (fig. 4 and drawing 1 below).

    PNG
    media_image1.png
    678
    899
    media_image1.png
    Greyscale

Drawing 1
Claim 6 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Yamamoto et al. (US 2005/0040705 A1).
For claim 6, Yamamoto et al. discloses a track roller member comprising:
a body 20 including a revolved configuration defining an axis of rotation O, [a radial direction] (fig. 1), and [a circumferential direction disposed about the axis of rotation] (fig. 1), the body defining
[a proximate axial end disposed along the axis of rotation and a distal axial end disposed along the axis of rotation] (drawing 2 below); and
a half-tread portion including a first track interface region 23 including an interface surface 23 [that is disposed proximate to the distal axial end] (fig. 1 and drawing 2), and [defining a first aperture disposed axially between the first track interface region and the proximate axial end] (fig. 1 and drawing 2 below).

    PNG
    media_image2.png
    636
    909
    media_image2.png
    Greyscale

Drawing 2

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Brooks et al. (WO 2017/053643).
For claims 2 – 4, Brooks et al. discloses the track roller member [wherein the body further defines a thru-hole extending axially through the body that is centered on the axis of rotation] (fig. 4, thru-hole formed by inner radial surface 62), and a thru-hole minimum diameter (fig. 4, wherein a diameter is formed by the inner radial surface) and further includes [a radially inwardly extending segment in a plane that contains the radial direction and the axis of rotation] (drawing 1 above), [the radially inwardly extending segment at least partially defines the first track contact region and the first void] (fig. 4),
	Brooks et al. does not explicitly teach that the ratio of the thru-hole minimum diameter to the minimum axial distance is within a range of 1.0 to 2.0; ratio of the first void minimum diameter to the thru-hole minimum diameter is within a range of 1.0 to 2.0; the thru-hole minimum diameter ranges from 100.0 mm to 200.0 mm; the minimum axial distance ranges from 60.0 mm to 100.0 mm; and the first void minimum diameter ranges from 150.0 mm to 300.0 mm; wherein the first track contact surface defines a first track contact region diameter ranging from 250.0 mm to 325.0 mm.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the ratio of the thru-hole minimum diameter to the minimum axial distance is within a range of 1.0 to 2.0; ratio of the first void minimum diameter to the thru-hole minimum diameter is within a range of 1.0 to 2.0; the thru-hole minimum diameter ranges from 100.0 mm to 200.0 mm; the minimum axial distance ranges from 60.0 mm to 100.0 mm; and the first void minimum diameter ranges from 150.0 mm to 300.0 mm; wherein the first track contact surface defines a first track contact region diameter ranging from 250.0 mm to 325.0 mm, [so as to achieve an optimal size and configuration of the rim portions] (page 6, lines 25 – 27), since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.  See, In re Aller, 105 USPQ 233. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results, wherein the Specification of the present application explicitly states in paragraph [0050], “any of these features may be differently configured or dimensioned in other embodiments of the present disclosure, the ratios are also given as an example and not in any limiting sense”.
For claim 5, Brooks et al. modified as above discloses the track roller member [wherein the body defines a plurality of segments in the plane containing the radial direction and the axis of rotation, forming the first void, the plurality of segments including the radially inwardly extending segment that is interposed radially between the first track contact surface and the first void minimum diameter, an axially extending segment defining the first void minimum diameter] (drawing 1 above), [a radius connecting the radially inwardly extending segment and the axially extending segment] (a radius is shown in Fig. 1 connecting the radially inwardly extending segment and the axially extending segment), and the radius defining a radius of curvature ranging from 10.0 mm to 20.0 mm.
	Brooks et al. does not explicitly teach that the radius defining a radius of curvature ranging from 10.0 mm to 20.0 mm.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the radius defining a radius of curvature ranging from 10.0 mm to 20.0 mm, [so as to achieve an optimal for size and configuration of the rim portions] (page 6, lines 25 – 27), since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.  See, In re Aller, 105 USPQ 233. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results, wherein the Specification of the present application explicitly states in paragraph [0050], “any of these features may be differently configured or dimensioned in other embodiments of the present disclosure, the ratios are also given as an example and not in any limiting sense”.
Claims 7 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 2005/0040705 A1).
For claims 7 – 9, Yamamoto et al. discloses the track roller member wherein the body further [a defines a thru-hole extending axially through the body that is centered on the axis of rotation and a thru-hole minimum diameter] (fig. 1, wherein shaft 1 extends through a hole of the respective half bodies 20, 21), [the first track interface region is spaced away a minimum axial dimension from the proximate axial end] (fig. 1 and drawing 2 above, wherein the first track interface region 23 is spaced away from the proximate axial end), [the first aperture defines a first aperture axial width] (fig. 1).
	Yamamoto et al. does not explicitly teach that a ratio of the thru-hole minimum diameter to the minimum axial dimension ranges from 1.0 to 2.0, and a ratio of the thru-hole minimum diameter to the first aperture axial width ranges from 2.0 to 3.0, wherein the thru-hole minimum diameter ranges from 100.0 mm to 200.0 mm, the minimum axial dimension ranges from 60.0 mm to 100.0 mm, and the first aperture axial width ranges from 40.0 mm to 70.0 mm, the interface surface defines a first track interface region diameter ranging from 250.0 mm to 325.0 mm, and the first aperture defines a first aperture minimum diameter that ranges from 150.0 mm to 300.0 mm.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified a ratio of the thru-hole minimum diameter to the minimum axial dimension ranges from 1.0 to 2.0, and a ratio of the thru-hole minimum diameter to the first aperture axial width ranges from 2.0 to 3.0, wherein the thru-hole minimum diameter ranges from 100.0 mm to 200.0 mm, the minimum axial dimension ranges from 60.0 mm to 100.0 mm, and the first aperture axial width ranges from 40.0 mm to 70.0 mm, the interface surface defines a first track interface region diameter ranging from 250.0 mm to 325.0 mm, and the first aperture defines a first aperture minimum diameter that ranges from 150.0 mm to 300.0 mm, so as to achieve an optimal size and shape of the roller for use with a corresponding track, thus improving overall usability, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.  See, In re Aller, 105 USPQ 233. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results, wherein the Specification of the present application explicitly states in paragraph [0050], “any of these features may be differently configured or dimensioned in other embodiments of the present disclosure, the ratios are also given as an example and not in any limiting sense”.
For claim 10, Yamamoto et al. modified as above discloses the track roller member wherein the body defines a plurality of segments in the plane containing the radial direction and the axis of rotation, forming the first aperture, the plurality of segments including [a first radially inwardly extending segment] (portion extending radially inward adjacent the outer collar portion 24) [that is interposed axially between the proximate axial end and the first aperture minimum diameter] (fig. 1 and drawing 2 above), [an axially extending segment defining the first aperture minimum diameter] (axial extending portion extending between the outer collar portion 24 and the inner collar portion 23), and [a first blend connecting the first radially inwardly extending segment and the axially extending segment] (fig. 1, a curvature between the first radially inwardly extending segment and the axially extending segment), and [the body defining a plane of symmetry that is parallel to the radial direction and the first aperture is symmetrical about the plane of symmetry] (fig. 1, wherein a plane of symmetry extends in the middle of the axially extending segment).
Yamamoto et al. does not explicitly teach that the first blend defining a radius of curvature ranging from 10.0 mm to 20.0 mm.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the first blend defining a radius of curvature ranging from 10.0 mm to 20.0 mm, so as to achieve an optimal size and shape of the roller for use with a corresponding track, thus improving overall usability, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.  See, In re Aller, 105 USPQ 233. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results, wherein the Specification of the present application explicitly states in paragraph [0050], “any of these features may be differently configured or dimensioned in other embodiments of the present disclosure, the ratios are also given as an example and not in any limiting sense”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-20170369111, CN-1817716A – roller comprising a first aperture
US-20160244111, EP-1088748A2 – roller comprising a half-tread having a first void
US-5752574, US-5333710 – roller comprising an interface surface and a first aperture
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacob D. Knutson whose telephone number is (571)270-5576. The examiner can normally be reached 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACOB D KNUTSON/Primary Examiner, Art Unit 3611